Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
3rd day of November, 2006 (the “Effective Date”) by and between HERCULES
OFFSHORE, INC., a Delaware corporation (the “Company”) and Randal R. Reed (the
“Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), upon the
recommendation of the Nominating, Governance and Compensation Committee of the
Board (the “NGC Committee”), has determined that it is advisable and in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication of the Executive, and to provide the Executive
with compensation and benefits arrangements which are competitive with those of
other similarly situated corporations;

WHEREAS, the Board also believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control (hereinafter defined) and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control;

WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to accept such employment, all upon the terms and conditions set forth
herein;

WHEREAS, each of the Company and the Executive desire that this Agreement shall
supersede the Employment Agreement between Company and the Executive dated as of
October 11, 2004 and any amendments thereto and extensions thereof;

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall have the meaning ascribed to such term under Rule 12(b)-2
under the Securities Exchange Act of 1934 (the “Exchange Act”).

(b) “Associate” shall mean, with reference to any Person, (i) any corporation,
firm, partnership, association, unincorporated organization or other entity
(other than the Company or a subsidiary of the Company) of which such Person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the beneficial owner of 10% or more of
any class of equity securities, (ii) any trust or other estate in which such
Person has a substantial beneficial interest or as to which such Person serves
as trustee or in a similar fiduciary capacity and (iii) any relative or spouse
of such Person, or any relative of such spouse, who has the same home as such
Person.

 

1 of 17



--------------------------------------------------------------------------------

(c) The “Employment Period” shall mean the period commencing on the Effective
Date and ending on February 28, 2008, unless extended pursuant to this
paragraph. If neither party shall provide written notice of termination at least
six months prior to the scheduled expiration of the then current term of this
Agreement (each such date by which such notice must be provided, a “Renewal
Date”), the Employment Period shall automatically be extended one additional
year. Upon a Change of Control the Employment Period shall be automatically
extended to the third anniversary of the Change of Control.

(d) The term “group” is used as it is defined for purposes of the Exchange Act.

(e) “Person” means an individual, entity or group.

(f) “Subsidiary” shall mean (i) in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing 50% or more of
the combined voting power of the shares of all classes or series of capital
stock of such corporation that have the right to vote generally on matters
submitted to a vote of the stockholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean (i) the consummation of a reorganization, merger, consolidation or
other transaction, in any case, with respect to which Persons who were
stockholders (or members) of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
equity interests representing at least 51% of the total combined voting power of
the Company or the resulting reorganized, merged or consolidated entity, as
applicable, (ii) the sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole (other than to one or more Subsidiaries of the Company), or (iii) the
occurrence of (A) the consummation of a transaction or series of related
transactions in which the Company issues, as consideration for the acquisition
(through a merger, reorganization, stock purchase, asset purchase or otherwise)
of the assets or capital stock of an unaffiliated third party, equity in the
Company representing more than 35% of the outstanding equity of the Company
calculated as of the consummation of such transaction or transactions, in
conjunction with (B) a change in the composition of the Board, as a result of
which fewer than 50% of the incumbent directors are directors who had been
directors of the Company at the time of the approval by the Board of the
issuance of such equity in the Company.

3. Employment Agreement. The Company hereby agrees to continue the Executive in
its employ, and Executive agrees to remain in the employ of the Company in
accordance with the terms and conditions of this Agreement, for the Employment
Period.

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be (x) prior to a Change of Control, at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period

 

2 of 17



--------------------------------------------------------------------------------

immediately preceding the later of the Effective Date or the most recent Renewal
Date and (y) upon and after a Change of Control, the Executive’s position shall
be at least commensurate in all respects (disregarding any change or changes
that are in the aggregate de minimis) with the most significant of those held,
exercised and assigned at any time during the 180-day period immediately
preceding the Applicable Date and (B) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Applicable Date or any office which is the headquarters of the Company and
is less than 50 miles from such location. For purposes of this Agreement,
“Applicable Date” shall mean, at any time of determination, the latest to have
occurred of the Effective Date, the most recent Renewal Date, or any date on
which a Change of Control has occurred.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full attention and time during normal business hours to the business and
affairs of the Company. During the Employment Period it shall not be a violation
of this Agreement for the Executive to (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions or (C) manage personal
investments, in each such case, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement; provided, however,
the Executive may not serve on the board of a publicly traded for profit
corporation or similar body of a publicly traded for profit business organized
in other than corporate form without the consent of the NGC Committee. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Applicable Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Applicable Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid on a monthly
basis, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its affiliated companies in respect
of the twelve-month period immediately preceding the month in which the
Applicable Date occurs; provided, further, that, after January 1, 2007, in no
event shall the Annual Base Salary be less than $200,000. The Executive shall
continue to be paid his Annual Base Salary of $170,000 from the Effective Date
to December 31, 2006 (“2006 Annual Base Salary”). During the Employment Period,
the Annual Base Salary shall be reviewed at least once in any fiscal year of the
Company and may be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other executives of the Company and its
affiliated companies. As used in this Agreement, the term “affiliated companies”
shall include any company controlled by, controlling or under common control
with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, after the year ending
December 31, 2006, the Executive shall be awarded for any fiscal year ending
during the Employment Period, a bonus of up to 100% of Annual Base Salary
(target of 50%) depending upon meeting goals agreed upon with the Board. For the
fiscal year 2006, the Executive shall be awarded a bonus of up to 100% of his
2006 Annual Base Salary (target 40%), as previously approved by the Company’s
Board of Directors. During the Employment Period, the annual target bonus as a
percentage of Annual Base Salary may be increased, but not decreased, from time
to time by the Board.

 

3 of 17



--------------------------------------------------------------------------------

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
executives of the Company and its affiliated companies. Such plans, practices,
policies and programs shall provide the Executive with incentive opportunities
(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, equal to such plans,
practices, policies and programs provided by the Company and its affiliated
companies for similarly situated senior executives of the Company and its
affiliated companies.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to similarly situated senior executives of the Company and its affiliated
companies. Such plans, practices, policies and programs shall provide the
Executive with benefits which are equal, in the aggregate, to such plans,
practices, policies and programs provided by the Company and its affiliated
companies for similarly situated senior executives of the Company and its
affiliate companies.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and documented expenses incurred
by the Executive in accordance with the policies, practices and procedures of
the Company and its affiliated companies in effect for similarly situated senior
executives of the Company and its affiliated companies. All reimbursable
expenses shall be appropriately documented in reasonable detail by the Executive
upon submission of any request for reimbursement and in a format and manner
consistent with the Company’s expense reporting policy.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company and its affiliated companies in effect for similarly
situated senior executives of the Company and its affiliated companies.

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
five weeks paid vacation per year, or such greater amount as is afforded to
similarly situated senior executives of the Company or its affiliated companies.

(viii) Equity Awards. In addition to Annual Base Salary and annual bonus, the
Executive may be awarded an equity award at the discretion of the Company for
any fiscal year ending during the Employment Period.

 

4 of 17



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 15(c) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 120 consecutive calendar days, and the
Executive (i) is unable to engage in any substantial gainful activity on behalf
of the Company by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company. All determinations to be made with respect to clauses (i) and
(ii) above shall be made by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
(i) a material violation by the Executive of the Executive’s obligations under
Section 4(a) of this Agreement (other than as a result of incapacity due to
physical or mental illness) which is either willful and deliberate on the
Executive’s part or is committed in bad faith or without reasonable belief that
such violation is in the best interests of the Company (ii) the Executive’s
gross negligence in performance, or intentional non-performance (continuing for
10 days after receipt of written notice of need to cure from the Company), of
any of the Executive’s duties and responsibilities under this Agreement, or
reasonable instructions of the Board or the officer(s) of the Company to whom
the Executive reports within the scope of the Executive’s employment by the
Company, (iii) the Executive’s dishonesty, fraud or misconduct with respect to
the business or affairs of the Company, (iv) the Executive’s violation of the
Company’s drug policy or anti-harassment policy (v) the Executive’s violation of
the Company’s ethics policy which is willful or deliberate on the Executive’s
part or is committed in bad faith or (vi) the final and non-appealable
conviction by a court of competent jurisdiction of the Executive of a felony
involving moral turpitude or the entering of a guilty plea or a plea of nolo
contendere to such crime by the Executive.

(c) Good Reason; Other Terminations. The Executive’s employment may be
terminated by the Executive (i) during the Employment Period for Good Reason, or
(ii) during the Employment Period other than for Good Reason.

For purposes of this Agreement, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities
excluding for this purpose an insubstantial or inadvertent action which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

5 of 17



--------------------------------------------------------------------------------

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an insubstantial or inadvertent
failure which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 14(c) of this
Agreement.

(vi) within a 24 month period following a Change of Control, any failure to
allow Executive to participate in bonus (in cash and/or property) and equity
compensation programs at a level at least equal to the participation levels of
similarly situated senior executives of the Company and its affiliated
companies.

Notwithstanding anything herein to the contrary, the interim assignment of
Executive’s position, authority, duties, or responsibilities to any Person while
Executive is absent from his duties during any of the 120 business days set
forth under the definition of Disability in Section 5(a) shall not constitute a
Good Reason for Executive to terminate his employment with the Company.

An extension of the Employment Period pursuant to Section 1(c) will not, in
itself, impair or render invalid or defective a Notice of Termination given in
connection with termination of employment for Good Reason based on whole or in
part on facts or circumstances occurring prior to the extension.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for any reason (including without limitation Good Reason), shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 15(c) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s right hereunder.

 

6 of 17



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination,
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be, (iv) if the Executive’s
employment is terminated by the Executive other than for Good Reason, the date
of the receipt of the Notice of Termination or any later date specified therein,
and (v) if the Executive’s employment is terminated on account of the death of
the Executive or Executive’s Disability, the Date of Termination shall be the
date of such death or the Disability Effective Date, respectively.

6. Obligations of the Company upon Termination and Upon Change of Control.

(a) Prior to a Change of Control: Good Reason or Other than for Cause. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, or the Executive shall terminate employment for
Good Reason:

(i) the Company shall pay to the Executive, in a lump-sum in cash within 30 days
after the Date of Termination (unless other payment terms are specified in this
Section 6(a)(i)), the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any compensation previously
deferred by the Executive, to the extent permitted by the plan under which such
deferral was made (together with any accrued interest or earnings thereon), and
any accrued vacation pay, in each case to the extent not theretofore paid (the
sum of the amounts described in clauses (1) and (2) shall be hereinafter
referred to as the “Accrued Obligations”); and

B. the amount (such amount shall be hereinafter referred to as the “Severance
Amount”) equal to the sum of:

(1) one times the amount of the Executive’s Annual Base Salary, and

(2) one times the bonus (as a percentage of Annual Base Salary) described in
Section 4(b)(ii) paid or payable in respect of the most recently completed
fiscal year of the Company or, if no such bonus has been paid or is payable in
respect of such year, any bonus described in Section 4(b)(ii) paid or payable in
respect of the next preceding fiscal year.

The Severance Amount shall be reduced by the present value (determined as
provided in Section 280G(d)(4) of the Internal Revenue Code of 1986, as amended
(the “Code”)) of any other amount of severance relating to salary or bonus
continuation to be received by the Executive upon termination of employment of
the Executive under any severance plan, severance policy or severance
arrangement of the Company. The amount payable under this Section 6(a)(i)B shall
be paid in a lump sum in cash on the first business day after the six month
anniversary of the Date of Termination; and

 

7 of 17



--------------------------------------------------------------------------------

C. a separate sum equal to the amount of any earned but unpaid bonus awarded to
the Executive;

(ii) for a period of the longer of 18 months from the Date of Termination or the
remaining term of the Employment Period, or such longer period as any plan,
program, practice or policy may provide, the Company shall continue benefits to
the Executive and/or the Executive’s dependents at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Executive’s employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Company and its
affiliated companies as in effect and applicable generally to other executives
and their dependents during the 90-day period immediately preceding the
Applicable Date, provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility; and provided further,
however, that with respect to health and medical benefits, to the extent such
coverage cannot be extended or provided, the Company will pay during the period
described above the applicable premium under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended associated with such benefits (such
continuation of such benefits for the applicable period herein set forth shall
be hereinafter referred to as “Welfare Benefit Continuation”); and

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive and/or the Executive’s dependents any other
amounts or benefits required to be paid or provided or which the Executive
and/or the Executive’s dependents is eligible to receive pursuant to this
Agreement and under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies as in effect and
applicable generally to other executives and their dependents during the 90-day
period immediately preceding the Applicable Date (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(b) Following a Change of Control: Good Reason or Other than for Cause. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause following a Change of Control, or the Executive
shall terminate employment for Good Reason following a Change of Control, then
the Company shall pay or provide to the Executive all the amounts and benefits
set forth in Section 6(a) above; provided however, that:

(i) instead of the Severance Amount calculated pursuant to Section 6(a)(i)(B)
above, a Severance Amount equal to the product of:

(1) one and one-half and

(2) the sum of

(x) the Executive’s Annual Base Salary,

(y) the highest bonus (as a percentage of Annual Base Salary) described in
Section 4(b)(ii) paid or payable in respect of any of the two most recently
completed fiscal years of the Company. The Severance Amount calculated under
this Section shall be reduced (if applicable) and paid as set forth in
Section 6(a)(i)(b); and

 

8 of 17



--------------------------------------------------------------------------------

(ii) if the Date of Termination occurs within 24 months following a Change of
Control, then effective as of the Date of Termination, each and every stock
option, restricted stock award, restricted stock unit award and other
equity-based award and performance award that is outstanding as of the Date of
Termination shall immediately vest and/or become exercisable and any contractual
restrictions on sale or transfer of any such award (other than any such
restriction arising by operation of law) shall immediately terminate.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump-sum in
cash within 30 days of the Date of Termination) and the timely payment or
provision of the Welfare Benefit Continuation and Other Benefits and
(ii) payment to the Executive’s estate or beneficiary, as applicable, in a
lump-sum in cash within 30 days of the Date of Termination of an amount equal to
the Severance Amount payable under Section 6(a)(i)(B).

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump-sum in cash within 30 days of the Date of Termination) and the timely
payment or provision of the Welfare Benefit Continuation and Other Benefits
(excluding, in each case, Disability Benefits (as defined below)), and
(ii) payment to the Executive in a lump-sum in cash within 30 days of the Date
of Termination of an amount equal to the greater of (A) the Severance Amount
under Section 6(a)(i)(B) and (B) the present value (determined as provided in
Section 280G(d)(4) of the Code) of any cash amount to be received by the
Executive as a disability benefit pursuant to the terms of any long term
disability plan, policy or arrangement of the Company and its affiliated
companies (“Disability Benefits”), but not including any proceeds of disability
insurance covering the Executive to the extent paid for on a contributory basis
by the Executive (which shall be paid in any event as an Other Benefit).

(e) Cause; By the Executive Other than for Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period or if the
Executive terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive other than the obligation (i) to pay to the
Executive his Annual Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by the Executive, in each case to the
extent theretofore unpaid and (ii) provide any benefits required by applicable
law. Any deferred compensation payable pursuant to the terms of this
Section 6(e) shall be paid in accordance with the terms and conditions, if any,
of the plan or arrangement under which such deferred compensation is due and, if
the plan or arrangement does not specify a date for payment, then on the first
business day after the six month anniversary of the Date of Termination.

(f) Change of Control Benefit. Upon the occurrence of a Change of Control, each
and every stock option, restricted stock award, restricted stock unit award and
other equity-based award and performance award that is outstanding as of the
date of the occurrence of a Change of Control shall immediately vest and/or
become exercisable and any contractual restrictions on sale or transfer of any
such award (other than any such restriction arising by operation of law) shall
immediately terminate.

 

9 of 17



--------------------------------------------------------------------------------

7. Non-exclusivity of Rights. Except as provided in Section 6(a)(ii), 6(b)(iii),
6(c) and 6(d) of this Agreement, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

8. Full Settlement; Resolution of Disputes.

(a) Except where the Executive’s employment is terminated by the Company for
Cause or is terminated by the Executive other than for Good Reason, the
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 6(a)(ii),
6(b)(iii), 6(c) and 6(d) of this Agreement, such amounts shall not be reduced
whether or not the Executive obtains other employment. If there is any contest
by the Company concerning the Payments or benefits to be provided to the
Executive or his dependents hereunder whether through litigation, arbitration or
mediation, or with respect to the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof,
and the Executive or his spouse is the prevailing party, the Company agrees to
pay promptly upon conclusion of the contest all legal fees and expenses which
the Executive may reasonably have incurred.

(b) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that Good Reason
did not exist, the Company shall pay all amounts, and provide all benefits, to
the Executive and/or the Executive’s family or other beneficiaries, as the case
may be, that the Company would be required to pay or provide pursuant to
Section 6(a) or 6(b) hereof as though such termination were by the Company
without Cause or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking (which need not be secured) by
or on behalf of the Executive to repay all such amounts to which the Executive
is ultimately adjudged by such court not to be entitled.

 

10 of 17



--------------------------------------------------------------------------------

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, payments or distributions made pursuant to any deferred
compensation or supplemental retirement plan), but determined without regard to
any additional payments required under this Section 9) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto), by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto), or any interest or penalties are
incurred by the Executive with respect to such excise tax (such tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments, it being understood and
agreed, anything in this Agreement to the contrary notwithstanding, that in no
event shall the Executive be entitled to any payment pursuant to this Section 9
other than in respect of payments made pursuant to Section 6(b).

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when any Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s then
current independent public accountants (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination. The Accounting Firm shall
furnish the Executive with a written opinion that reporting the Excise Tax, or
the failure to report the Excise Tax, as applicable, on the Executive’s
applicable federal income tax return in accordance with the determination made
by the Accounting Firm pursuant to this Section 9(b) should not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

11 of 17



--------------------------------------------------------------------------------

(c) The Executive shall notify the Company in writing of any claims by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably acceptable to the
Executive,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

12 of 17



--------------------------------------------------------------------------------

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall be offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

11. Non-Competition; No Solicitation.

(a) The Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on the Executive’s agreement to the
provisions of this Section 11, and that the Executive’s breach of the provisions
of this Section could materially damage the Company. The Company shall provide
confidential and trade secret information to the Executive immediately upon
execution of this Agreement and thereafter, and the Executive agrees not to
disclose or use such information for any reason other than the Executive’s
employment with Company without the express, prior, written consent of Company.
Therefore, in consideration of the Company’s promise to provide the Executive
with its confidential information and trade secrets, the Executive agrees that
he will not, during the period of the Executive’s employment by or with the
Company, and for a period of one year immediately following the termination of
the Executive’s employment with the Company under this Agreement for any reason
other than termination by the Executive for Good Reason (the “Non-Compete
Period”), for any reason whatsoever, directly or indirectly, for himself or on
behalf of or in conjunction with any other person, persons, company,
partnership, corporation, limited liability company or business of whatever
nature accept employment with, serve as an officer, director, member, manager,
agent or joint venturer of, be an owner, controlling stockholder or partner of,
act as a consultant to or contractor for, or otherwise actively participate or
assist any person, or compete against the Company or any of its subsidiaries or
affiliates, directly or indirectly, with or without compensation, in the
offshore drilling or liftboat businesses (or any other business in which the
Company or any of its subsidiaries or affiliates is then engaged) in those
states of the United States (including the state or federal waters offshore such
states), or in those countries in the world (and the territorial waters
thereof), where the business of the Company is engaged.

 

13 of 17



--------------------------------------------------------------------------------

(b) The Executive agrees that he shall not during the Non-Compete Period, for
any reason whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, persons, company, partnership, corporation,
limited liability company or business of whatever nature induce or encourage any
employee of the Company to terminate employment with the Company or hire or
offer employment to, or procure the making of an offer of employment to, any
employee of the Company or any of its subsidiaries or affiliates who was so
employed at any time during the 12 months prior to the date of termination of
the Executives’ employment with the Company.

(c) The Executive agrees that he shall not during the Non-Compete Period, for
any reason whatsoever, directly or indirectly, (i) team or join with other
employees of the Company who were employees of the Company or any of its
subsidiaries or affiliates during the 12 months prior to the date of termination
of the Executive’s employment with the Company in any business like or related
to the offshore drilling business or liftboat business (or any other business in
which the Company or any of its subsidiaries or affiliates is then engaged) or
(ii) cause, induce or encourage any customer of the Company or any of its
subsidiaries or affiliates to terminate or change adversely any business
relationship with the Company or any of its subsidiaries or affiliates.

(d) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Executive agrees that the foregoing covenants may
be enforced by the Company by injunctions, restraining orders and other
equitable actions, without showing any actual damage or that monetary damages
would not provide an adequate remedy and without any bond or other security
being required.

(e) Executive agrees that the limitations set forth in this Section 11 on his
rights to compete with the Company and its subsidiaries and affiliates are
reasonable and necessary in order to protect the goodwill, confidential
information and trade secrets, and other legitimate interests of the Company,
its subsidiaries and affiliates during the Non-Compete Period. Executive
specifically agrees that, in view of the nature of the current and proposed
business of the Company, the limitations as to period of time and geographic
area, as well as all other restrictions on his activities specified in
Section 11, are reasonable and necessary for the protection of the Company and
its subsidiaries and affiliates.

(f) The covenants in this Section 11 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth in this
Section 11 are unreasonable and therefore unenforceable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which the court deems reasonable, and this Agreement shall thereby be
reformed.

(g) The Executive hereby agrees that the period during which the agreements and
covenants of the Executive made in this Section 11 shall be effective shall be
computed by excluding from such computation any time during which the Executive
is in violation of any provision of this Section 11.

 

14 of 17



--------------------------------------------------------------------------------

12. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by the Executive by or on behalf of the Company, or any of its
affiliated companies or the representatives, vendors or customers thereof that
pertain to the business of the Company or any of its affiliated companies shall
be and remain the property of the Company or any such affiliated company, as the
case may be, and be subject at all times to the discretion and control thereof.
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities or future plans of
the Company or its affiliated companies that are collected or held by the
Executive shall be delivered promptly to the Company or its affiliated
companies, as the case may be, without request by such party, upon termination
of the Executive’s employment, without regard to the cause or reasons for such
termination.

13. Inventions. The Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are (a) conceived or made by the
Executive, solely or jointly with another, during the period of employment or
within one year thereafter, (b) directly related to the business or activities
of the Company or its affiliated companies, and (c) conceived by the Executive
as a result of the Executive’s employment by the Company. Executive hereby
assigns and agrees to assign all the Executive’s interests in any such
invention, improvement or valuable discovery to the Company or its nominee.
Whenever requested to do so by the Company, the Executive shall execute any and
all applications, assignments or other instruments that the Company shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company’ interest in any such
invention, improvement or valuable discovery.

14. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. If a Business
Combination is consummated that would have resulted in a Change of Control but
for the satisfaction of the conditions specified in clauses (i), (ii) and
(iii) of Section 2(c) and if the parent corporation resulting from the Business
Combination is other than the Company (hereinafter a “New Parent”), then, as a
condition to consummation of this Business Combination, the New Parent shall be
considered a successor for purposes of this Section 14.

 

15 of 17



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) Unfunded Obligation. This Agreement shall be an unfunded obligation of the
Company.

(b) Governing Law; Headings; Amendments. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by (i) a written agreement executed by
the parties hereto or their respective successors and legal representatives, or
(ii) as otherwise specified in Section 15(h) below.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:      Randal R. Reed

                                    1819 Pembroke

                                    New Iberia, La. 70563

If to the Company:      Hercules Offshore, Inc.

                                    Attn: General Counsel

                                    11 Greenway Plaza, Suite 2950

                                    Houston, Texas 77046

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(f) Waivers. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(vi) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral) with respect to the subject matter
hereof. Without limiting the generality of the foregoing, this Agreement
supersedes the Employment Agreement between Company and the Executive dated as
of October 11, 2004 and any amendments thereto and extensions thereof, which
shall no longer be of any force or effect.

 

16 of 17



--------------------------------------------------------------------------------

(h) 409A Compliance. Notwithstanding anything in this Agreement to the contrary,
if the Board determines, upon advice of counsel, that any provision of this
Agreement does not, in whole or in part, satisfy the requirements of
Section 409A of the Code, the Board, in its sole discretion, may unilaterally
modify this Agreement in such manner as it deems appropriate to comply with such
Code section and any regulations or guidance issued thereunder; provided, that
in making any such modifications, the Board shall seek to minimize any adverse
economic consequences to the Executive.

(i) No Third Party Beneficiaries. Except as otherwise provided herein, nothing
contained herein shall confer upon any Person, or any representative or
beneficiary thereof, any rights or remedies under this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

EXECUTIVE /s/ Randal R. Reed RANDAL R. REED

 

HERCULES OFFSHORE, INC. By:   /s/ Randall D. Stilley Name:   Randall D. Stilley
Title:   Chief Executive Officer and President

 

17 of 17